Citation Nr: 0405212	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2001, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in June 2003, on VA Form 9, "Appeal to 
the Board of Veterans' Appeals," the veteran requested a 
hearing before the Board.  In a statement received later that 
month, he withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2003).  The Board will, therefore, proceed to 
consider the veteran's appeal.


FINDING OF FACT

Entitlement to a TDIU was first factually ascertainable April 
27, 2000.


CONCLUSION OF LAW

The criteria for assignment of an effective date of April 27, 
2000, and no earlier, for a grant of TDIU have been met.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  The VCAA applies to all 
pending claims for VA benefits and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  

The veteran has specified that he desires that his TDIU grant 
be made effective back to October 2000, the date he applied 
for a 100 percent disability rating.  The decision herein 
assigns an effective date prior to that requested by the 
veteran and as such constitutes a complete grant of the 
benefit sought.  Therefore, the Board finds that no further 
action is required to comply with the VCAA and the 
implementing regulations.

In the veteran's case, in order to determine the proper 
effective date for the grant of entitlement to a TDIU, the 
Board must first determine the date of claim and then 
determine the date on which entitlement arose.

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a) (2003).  

The United States Court of Appeals for the Federal Circuit 
has held that, once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met and VA must consider entitlement to TDIU, 
because in order to develop a claim "to its optimum",  as 
mandated by Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998), VA must determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the RO received a statement on March 17, 2000, 
in which the veteran said, "Several months ago I wrote to 
you via the e-mail and asked to have my disabitly [sic] 
reexamined...My headaches have gotten much worse over the last 
two years now having one a day with dizziness and a number of 
other problems.  I have not been able to work full time in 
over 2 years and only about 3 months total in all of 1999, 
and none in 2000."  

At the time of the veteran's  March 17, 2000, statement, his 
only service connected disability was migraine headaches, 
evaluated as 10 percent disabling.  His statement was 
accepted as a claim for an increased evaluation.  As a 
veteran generally will be presumed to be seeking the maximum 
benefit allowed by law and regulation, see  AB v. Brown, 6 
Vet. App. 35, 38 (1993), the Board finds that the veteran was 
making a claim for the highest rating possible for his 
service connected migraine headaches.

Along with his statement of March 17, 2000, the veteran 
enclosed a copy of a reconsideration decision by the Social 
Security Administration (SSA), which denied his claim for 
disability benefits under laws administered by that agency 
and notified him of his right to request review of his claim 
by one of SSA's administrative law judges.  The SSA 
reconsideration decision found that the veteran retained the 
ability to perform certain types of work and thus cannot be 
considered evidence of his unemployability.  

After receipt of the veteran's March 2000 statement, however, 
the RO arranged for the veteran to undergo a VA neurological 
disorders examination on April 27, 2000, to evaluate his 
migraine headache disability.  The examining physician 
diagnosed migraine without aura and reported that, 
"Headaches occur daily with severe headaches occurring three 
to five times per week.  They are prostrating in nature.  He 
is unable to work due to the headaches and associated 
symptomatology."  Although the examiner's report concerning 
the nature and frequency of the veteran's headaches was 
evidently based on a history provided by the veteran, the 
examiner's statements quoted above were in the "objective 
findings" section of the examination report and not in the 
"subjective complaints" section of the examination report 
and, for that reason, must be considered clinical findings 
made by the examining physician.  As such, the findings of 
the examiner at the VA neurological disorders examination on 
April 27, 2000, constituted the first competent evidence of 
record showing unemployability due solely to the veteran's 
service-connected headache disability.  

Based on consideration of the above-cited examination the RO 
increased the schedular rating assigned for service-connected 
migraines to 50 percent, effective March 17, 2000.  The 
veteran did not appeal that determination.  

On October 12, 2000, VA received an SSA decision awarding the 
veteran disability benefits based on consideration of 
headaches, as well as a sleep disorder, vertigo and 
depression.

On October 30, 2001, the RO received a statement from a VA 
counseling psychologist of Vocational Rehabilitation & 
Employment in which she said, "Please review 50% SC Vet is 
infeasible for VR as he is not capable of working due to SC 
disabilities.  Please consider possible SC for depression & 
IU."  

At the time of the April 2002 rating decision, the veteran's 
service-connected disabilities included: migraine headaches, 
evaluated as 50 percent disabling from October 30, 2001; and 
major depressive disorder associated with migraine headaches, 
evaluated as 30 percent disabling from October 30, 2001.  The 
combined disability rating was 70 percent from October 30, 
2001.  Thus, the grant of entitlement to a TDIU was made 
effective October 30, 2001.  

The rating decision dated in April 2002 granted the veteran's 
claim of entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(a) (2003).  That regulation provides that 
total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

Notably, on April 27, 2000, the date of the VA neurological 
disorders examination, however, service connection was not 
yet in effect for major depressive disorder and the 
evaluation of the veteran's migraine headache disorder was 
only 10 percent, so the veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Nevertheless, the 
clinical finding by the VA neurological disorders examiner on 
April 27, 2000, that the veteran was unable to work due to 
headaches and associated symptomatology demonstrated that, on 
the date of the examination, the veteran was shown by 
credible evidence to be unemployable due to service connected 
disability.  

The provisions of 38 C.F.R. § 4.16(b) provide for entitlement 
to TDIU on an extraschedular basis where a veteran is 
unemployable by reason of service connected disabilities but 
fails to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), with consideration of factors to include the 
veteran's service connected disabilities, employment history, 
and educational and vocational attainment.  Therefore, the 
Board finds that entitlement to TDIU under the provisions of 
38 C.F.R. § 4.16(b) arose on April 27, 2000.  

Although the veteran's March 2000 correspondence identified 
his intent to pursue entitlement to a 100 percent evaluation 
and his argument that his headaches prevented him from 
working, at that time and during the pendency of such 
informal claim for increased disability benefits, no 
competent medical evidence was then of record indicating that 
the veteran was unemployable due solely to his service-
connected headaches.  Therefore, April 27, 2000, the first 
objective evidence that service-connected headaches resulting 
in unemployability, is the proper effective date for the 
grant of a TDIU.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R.  § 3.400(o)(2) (2003).  Absent evidence that 
entitlement to a TDIU was factually ascertainable prior to 
April 27, 2000, further revision to the assigned effective 
date is not warranted.


ORDER

Entitlement to an effective date of April 27, 2000, and no 
earlier, for the grant of a TDIU is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



